Name: 94/957/EC: Commission Decision of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  European construction;  agricultural policy;  agricultural activity;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D095794/957/EC: Commission Decision of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries Official Journal L 371 , 31/12/1994 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 64 P. 0235 Swedish special edition: Chapter 3 Volume 64 P. 0235 COMMISSION DECISION of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries (94/957/EC)THE COMMISSION OF THE EUROPEAN COMMUNTIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as amended by Annex I (V) (E) (I) (2) (a) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Article 17a thereof, Whereas Finland is to have three years in which to implement the inspection arrangements provided for in Chapter I of Directive 91/496/EEC; whereas the transitional measures applicable during that period must be defined; Whereas, until the appropriate infrastructures have been set up at the external borders, provision should be made for inspection sites linked to crossing points on the external borders; whereas, therefore, the relevant provisions of Chapter I of Directive 91/496/EEC must be adjusted; Whereas the purpose of the measures laid down in this Decision is to ensure that all the checks provided for are carried out by the Finnish authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. With regard to the organization and follow-up of checks (Chapter I of Directive 91/496/EEC), Finland shall apply the measures provided for in this Decision from 1 January 1995 to 31 December 1997. 2. This Decision shall apply without prejudice to the possibility of including a border inspection post in the list provided for in Article 6 of Directive 91/496/EEC. Article 2 1. Live animals from third countries must enter into the territory of the Republic of Finland through one of the crossing points listed in the Annex. 2. The Finnish authorities shall take the necessary measures to penalize all infringements of paragraph 1 committed by natural or legal persons. In the most serious cases, such measures may include the destruction of the animals. Article 3 1. Each crossing point shall be linked to a corresponding inspection site, in accordance with the Annex. Each crossing point and corresponding inspection site shall be placed under the responsibility of the veterinary service responsible for border checks. 2. Live animals shall be moved from the crossing point to the corresponding inspection site immediately under customs supervision. In addition, the authority responsible for the crossing point shall inform the official veterinarian responsible for the inspection site, by fax, of the departure of each consignment. The official veterinarian shall inform the authority responsible for the crossing point, by the same means, of the arrival of each consignment. 3. Article 2 (2) shall apply, mutatis mutandis. Article 4 1. Article 3 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, - in Article 3 (1) (a), the notion of 'crossing point' shall be substituted for 'border inspection post', - in Article 3 (1) (b) and (c), the notion of 'inspection site' shall be substituted for 'border inspection post'. 2. Article 4 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, - in Article 4 (1), the notion of 'crossing point' shall be substituted for 'border inspection post', - in Article 4 (2) and (3), the notion of 'inspection site' shall be substituted for 'border inspection post'. 3. Article 5 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. 4. Article 7 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, the notion of 'inspection site' shall be substituted for 'border inspection post'. 5. Article 8 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, - in Article 8 (A) (1) (a), the notion of 'crossing point' shall be substituted for 'border inspection post', - in Article 8 (A) (1) (b), the notion of 'inspection site' shall be substituted for 'border inspection post', - in Article 8 (A) (2), the notion of 'inspection site' shall be substituted for 'border inspection post'. 6. Article 9 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, the notion of 'inspection site' shall be substituted for 'border inspection post'. 7. Article 10 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, the notion of 'inspection site' shall be substituted for 'border inspection post'. 8. Article 11 of Directive 91/496/EEC shall apply. 9. Article 12 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, in the introductory phrase of the second subparagraph of Article 12 (1) (c), the notion of 'inspection site' shall be substituted for 'border inspection post'. 10. Articles 13, 14, 15, 16 and 17 of Directive 91/496/EEC and the detailed rules of application adopted pursuant thereto shall apply. Article 5 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 6 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. ANNEX "" ID="1">Nuijamaa (border Russia-Finland) > ID="2">Nuijamaa (village) > ID="3">All "> ID="1">Helsinki (port, airport) > ID="2">Helsinki (city) > ID="3">All ">